Citation Nr: 0905878	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-27 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable disability rating for the 
residuals of hepatitis A.

2.  Entitlement to nonservice-connected pension benefits.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for the residuals of a 
cold injury, to include peripheral neuropathy of the upper 
and lower extremities.  

7.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for the 
residuals of an injury to the right hand, arm, cervical 
spine, and lumbar spine.

8.  Entitlement to service connection for the residuals of an 
injury to the right hand and arm.  

9.  Entitlement to service connection for the residuals of an 
injury to the cervical spine.

10.  Entitlement to service connection for the residuals of 
an injury to the lumbar spine.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from September 
1953 to September 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

In September 2008, a hearing was held before the undersigned  
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

The issues involving service connection for:  tinnitus; 
residuals of a cold injury; and, the residuals of an injury 
to the hand, arm, cervical spine, and lumbar spine are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In September 2008, prior to the promulgation of a 
decision in the appeal, the Veteran, through his 
representative, requested that the appeals for an increased 
rating for hepatitis A, and for nonservice connected pension 
benefits be withdrawn.

2.  The Veteran has current medical diagnoses of PTSD which 
is related to his experiences during active service in Korea 
in 1954 and 1955.  

3.  The Veteran did not engage in combat with the enemy.

4.  There is credible supporting evidence that the reported 
non-combat stressors occurred during service.  

5.  The medical evidence of record reveals that the Veteran 
has a current hearing loss disability.

6.  A private medical opinion links the Veteran's current 
hearing loss to active military service; a VA medical opinion 
links the Veteran's hearing loss to age.  

7.  There is an approximate balance of positive and negative 
evidence regarding the nexus of the Veteran's current hearing 
loss to service.  

8.  The RO denied the claims for service connection for the 
residuals of a fall injury to the hand, arm, cervical spine, 
and lumbar spine in July 2001.  The Veteran was notified of 
this decision that same month but did not file an appeal. 

9.  Non-duplicative evidence has been received since the July 
2001 RO rating decision showing current disabilities of the 
hand, arm, cervical spine, and lumbar spine and a possible 
relationship between the Veteran's current disabilities and 
an injury during active military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeals by 
the appellant on the issues of entitlement to an increased 
rating for hepatitis A, and for nonservice connected pension 
benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  PTSD was incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1110; 1131, 1154(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2008).

3. Bilateral hearing loss was incurred in active military 
service. 38 U.S.C.A. §§ 101(16), 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2008); Gilbert v. 
Derwinski,1 Vet. App. 49, 55 (1990).

4.  The July 2001 decision of the RO denying service 
connection for the residuals of injury to the hand, arm, 
cervical spine, and lumbar spine is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

5.  Evidence received since the July 2001 RO decision is new 
and material, and the Veteran's claims for service connection 
for the residuals of injury to the hand, arm, cervical spine, 
and lumbar spine are reopened.  38 U.S.C.A. §§  5108, 7104 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hepatitis A and Pension Benefits

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (8).  Withdrawal may be made 
by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204 (2008).  At the September 2008 hearing 
before the Board the Veteran, through his representative, 
withdrew the appeals for an increased rating for hepatitis A 
and for nonservice connected pension benefits.  The 
withdrawal of claims was made on the record and the contents 
of the hearing were transcribed into a written form.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to these two issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal with respect to these issues and they are 
dismissed.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Veteran was provided the required notice in a 
letter dated July 2005, which was prior to the adjudication 
of the Veteran's claims by the RO.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Veteran was provided this notice 
in a letter dated March 2006.  To the extent that there was 
error in that the letter was not sent prior to the issuance 
of the rating decision at issue, the Board notes that the 
Veteran was thereafter provided a sufficient period of time 
to respond before the case was readjudicated in an August 
2007 statement of the case.  

During the pendency of this appeal, the Court also issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See Id.  This specific notice was 
not provided to the Veteran with respect to his appeals to 
reopen his claims for service connection for the residuals of 
injuries of the hand, arm, cervical spine, and lumbar spine.  
However, the lack of Kent notice is harmless, as the Board is 
taking the action of reopening the claims and remanding for 
additional development.

With respect to a claim for service connection, the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim.  In this regard, the Veteran was accorded VA 
psychiatric and audiology examinations in April 2005.  As 
there is no indication that there is any outstanding relevant 
evidence, the Board finds that VA did not have a duty to 
assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the Veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the Veteran's 
claims file which includes, but is not limited to:  service 
personnel records; service treatment records; the Veteran's 
contentions and hearing testimony; private medical treatment 
records; VA medical treatment records; and, VA Compensation 
and Pension examination reports.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis will focus specifically on what the evidence shows, 
or fails to show with respect to the issues adjudicated 
below.  

III.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury. Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

A.  PTSD

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998), (If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors).  38 U.S.C.A 1154(b); 38 C.F.R. § 
3.304(f).  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.  Under such circumstances, the 
veteran's lay testimony regarding the stressor would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395; Doran, supra.

The Court has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2007).  

The evidence of record reveals that the Veteran had active 
service in the Marine Corps from September 1953 to September 
1956.  Service personnel records confirm that the Veteran 
served in Korea from July 1954 to July 1955.  The Board notes 
that historical facts establish that combat in Korea ceased 
in appropriately July 1953 with the signing of an armistice 
agreement.  Accordingly, the Veteran arrived in Korea 
approximately a year after hostilities had stopped.  There is 
no indication that the Veteran served during a period of 
active hostilities and no evidence that he received any 
awards indicative of combat service.  Accordingly, the Board 
finds as fact that the Veteran did not serve in combat.  

In April 2005, a VA examination of the Veteran was conducted.  
The Veteran reported three stressors to the examiner:  First, 
that he fell off a utility pole and injured his hand.  
Second, that during guard duty, he shot at a Korean national.  
Third that he saw people, killed when they stepped on land 
mines.  Ultimately, the diagnosis was PTSD.  

VA mental health treatment records dated in 2005 reveal 
similar diagnoses of PTSD and similar reported stressors.  
These records relate the Veteran's diagnosis of PTSD to the 
stressors experienced in Korea.  

The Veteran has diagnoses of PTSD, that is undisputed.  The 
difficulty with his case is that there must be credible 
supporting evidence that the claimed non-combat, inservice 
stressors occurred.  With respect to the Veteran's fall from 
the utility pole, there is a November 1955 service department 
radiology record which indicates that X-ray examination of 
the Veteran's right hand was ordered because of a fall from a 
pole.  This is credible supporting evidence that this 
stressor occurred.  The Veteran's second asserted stressor is 
that during guard duty at night, he challenged a person and 
shot at them when they did not reply.  The Veteran's service 
personnel records specifically indicate in the section 
reserved for the record of combat actions that that he 
"participated in the defense of UN positions in Korea."  
While combat had ceased in Korea the year before, the Board 
finds that this entry supports that the Veteran served on 
guard duty which resulted in him firing upon an intruder.  
Finally, the Veteran asserts that he saw people, generally 
Korean nationals killed when they stepped on land mines by 
accident.  In one instance he specifically claims that he saw 
a woman killed and that her child was wounded and that he had 
to carry the child to aid.  The Veteran has submitted a copy 
of a photograph of himself carrying an apparently wounded 
Korean child.  The Board finds that this is also credible 
supporting evidence of the occurrence of this reported 
stressor.

The evidence of record reveals current diagnoses of PTSD, 
which the medical evidence of record links to the Veteran's 
experiences during service in Korea in 1954 and 1955.  
Although the Veteran did not engage in combat, there is 
credible supporting evidence that the claimed non-combat, 
inservice stressors occurred.  Accordingly, the evidence 
supports a grant of service connection for PTSD.  

B.  Hearing Loss

The Veteran claims entitlement to service connection for 
bilateral hearing loss.  He asserts that during active 
service he was exposed to acoustic trauma in the form of 
noise exposure.  Specifically, he has indicated the noise of 
weapons fire and explosions of land mines as indicated in his 
stressor statements above.  

Impaired hearing is considered a disability for VA purposes 
when: the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2008).

Separation examination of the Veteran was conducted in 
September 1956.  The Veteran's hearing was noted to be normal 
by whispered voice and spoken voice testing.  No audiometry 
testing was conducted.  

In April 2005 a VA audiological evaluation of the Veteran was 
conducted.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
50
50
LEFT
15
20
35
40
40

Speech audiometry revealed speech recognition ability of 96 
percent correct in both ears.  These results reveal that the 
Veteran has a current hearing loss disability under the 
controlling regulation.  38 C.F.R. § 3.385.

In August 2005, the examining audiologist offered a medial 
opinion which stated that the "contribution of military 
noise exposure [to the Veteran's hearing loss] is purely 
speculative."  The examiner indicated that the Veteran's 
hearing loss was most likely the result of "presbycusis," 
the onset of hearing loss with aging.  

In October 2008 a private audiology evaluation of the Veteran 
was conducted.  The diagnosis was bilateral hearing loss.  
The examiner's medical opinion was that the Veteran's hearing 
loss "is due to his military service and involvement."  

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990). 

The Veteran has a current hearing loss disability.  There are 
two medical opinions of record.  One indicates that the 
Veteran's hearing loss is age related and one indicates that 
the hearing loss is at least as likely as not related to the 
Veteran's military noise exposure.  Each opinion appears to 
be equally competent and reasoned.  Accordingly, the evidence 
is in equipoise and, therefore, service connection for 
bilateral hearing loss is granted.  



IV.  Applications to Reopen Claims for Service Connection 

The Veteran's underlying claim for service connection is 
that, during service, he fell from a utility pole and 
incurred injuries to his right hand, arm, neck (cervical 
spine), and back (lumbar spine).  

The RO denied service connection for the residuals of 
injuries to the hand, arm, neck, and back in July 2001.  The 
Veteran was notified of this decision that same month but did 
not file an appeal.  That decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The fact that the RO 
may have determined that new and material evidence was 
presented, and reopened the claim on that basis, is not 
binding on the Board's determination of the question of 
whether new and material evidence has been submitted.  The 
Board must address the issue initially itself. Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id. Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In cases such as this, where the claim to reopen is filed on 
or after August 29, 2001, under 38 C.F.R. § 3.156(a), 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the July 2001 RO rating decision, the evidence 
of record included the Veteran's service medical records and 
some private medical treatment records dated subsequent to 
service.  The service medical records revealed a single x-ray 
report indicating a fall and that x-ray examination of the 
Veteran's right hand was ordered.  However, there is no 
indication in the other service medical records of any 
residual disability from the fall injury.  The private 
medical evidence was dated in 1977 and related to post-
service injuries.  Essentially, the evidence of record at the 
time of the July 2001 rating decision failed to show a 
current disability related to service.  

The evidence received subsequent to the July 2001 RO rating 
decision includes a private orthopedic examination report.  
This report, reveals current diagnoses of arthritis of the 
cervical spine, lumbar spine, and the fingers.  This report 
also references the Veteran's inservice medical history of a 
fall injury during service and indicates a possible nexus to 
service.  Theis record is "new" as it did not exist at the 
time of the prior determination; it is also "material" in 
that it tends to substantiate that the Veteran has current 
disabilities linked to a fall injury during service.  

The Board notes that the November 1955 service treatment 
record indicates a fall and possible injury to the right 
hand.  The post service medical evidence primarily focuses on 
disabilities of the cervical and lumbar spine, with a passing 
mention of arthritis of the fingers.  There is no specific 
indication of an arm injury in either the service treatment 
records or the post-service medical records.  However, the 
evidence as a whole does show that there was a fall during 
service and that there may be current disabilities resulting 
from the fall.  Since all claimed disabilities are alleged to 
be the result of the same fall injury, the issues are 
intertwined and should all be reopened.  

Accordingly, the evidence in each case above is "new and 
material" under the provisions of 38 C.F.R. § 3.156, and the 
claims for service connection for injuries to the right hand, 
arm, cervical spine, and lumbar spine are reopened.


ORDER

The appeal for an increased rating for hepatitis A is 
dismissed.  

The appeal for entitlement to nonservice connected pension 
benefits is dismissed.  

Service connection PTSD is granted. 

Service connection for bilateral hearing loss is granted.  

New and material evidence having been submitted, the claims 
for service connection for injuries to the right hand, arm, 
cervical spine, and lumbar spine are reopened, to this extent 
only the appeal as to these claims is allowed.  


REMAND

Another examination is warranted with respect to the 
Veteran's claim for service connection for tinnitus.  
Specifically, the Board has granted service connection for 
hearing loss above, an opinion should be obtained to 
ascertain if the Veteran's tinnitus is related to the 
service-connected hearing loss.

Another examination is also warranted with respect to the 
Veteran's claims for the residuals of a cold injury, to 
include peripheral neuropathy of the extremities.  The April 
2005 VA neurology examination did not appear to account for 
all of the Veteran's medical history related to possible 
neurologic symptoms.  Specifically, the examination report 
indicated no history of diabetes mellitus.  Subsequent VA 
medical records show a diagnosis of diabetes mellitus.  The 
recently submitted 2008 private orthopedic examination report 
indicates degenerative disease of the cervical and lumbar 
spine as well as related neurologic symptoms.  Also, the VA 
cold injury examination of record indicates a very equivocal 
diagnosis as to whether, or not, any actual residual 
disability from a cold injury is present.  Additional 
examinations and medical opinions should be obtained in light 
of this evidence.  

VA examination is required with respect the Veteran's claims 
for service connection for injuries to the right hand, arm, 
cervical spine, and lumbar spine.  No VA Compensation and 
Pension examination has been conducted with respect to these 
claims. This should be done in light of the private medical 
evidence discussed which indicates current disabilities may 
be related to service.  

The  Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

In addition, it is noted that the Veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
Veteran that are dated from November 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's 
recent VA medical treatment records 
from November 2008 to the present.

2.  The Veteran should be accorded an 
audiology examination to address whether 
the Veteran has tinnitus and, if so, 
whether it is related to service or to 
service-connected hearing loss.  The 
report of examination should include a 
detailed account of all manifestations of 
tinnitus found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
offer an opinion to whether it is it as 
least as likely as not (a probability of 
50 percent or greater) that the Veteran 
currently has tinnitus that is related to 
service and, if not, whether it is caused 
or aggravated by his service-connected 
bilateral hearing loss?  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide complete rationale 
for all conclusions reached.

3.  The Veteran should be accorded the 
appropriate examination for the residuals 
of cold injury.  The report of examination 
should include a detailed account of all 
manifestations of the disorder found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to specify what current 
disabilities, if any, are the residuals of 
cold injury.  The examiner is asked to 
review the claims folder with particular 
attention to the VA cold injury protocol 
and the peripheral nerve examination 
reports dated in April 2005; a medical 
record from I. Strouse, M.D., dated in 
September 2008,  which indicates the 
Veteran has degenerative disease of the 
cervical spine and the lumbar spine; and 
the VA outpatient treatment records which 
indicate the Veteran has Type II diabetes 
mellitus.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
provide complete rationale for all 
conclusions reached.

4.  The Veteran should be accorded the 
appropriate examination for peripheral 
neuropathy.  The report of examination 
should include a detailed account of all 
manifestations of peripheral neuropathy 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is requested to review the 
medical evidence of record with emphasis 
on medical evidence showing diagnosis of 
diabetes mellitus and cervical and lumbar 
spine disorders.  The examiner is 
requested, if possible, to indicate if any 
current peripheral neuropathy is at least 
as likely as not (a probability of 50 
percent or greater) the result of a cold 
injury during service.  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide complete rationale 
for all conclusions reached.

5.  The Veteran should be accorded the 
appropriate examination for joints.  The 
report of examination should include a 
detailed account of all manifestations of 
the disorders of the hands and arms found 
to be present.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The examiner is 
requested to offer an opinion, if 
possible, to whether it is it as least as 
likely as not (a probability of 50 percent 
or greater) that any current disorder of 
the hands and arms is related to a fall 
during service, which is documented by an 
x-ray report showing no fracture of the 
right hand?  The claims folder and a copy 
of this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
provide complete rationale for all 
conclusions reached.

6.  The Veteran should be accorded the 
appropriate examination for disorders of 
the cervical spine and lumbar spine.  The 
report of examination should include a 
detailed account of all manifestations of 
the disorders of the spine found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner's 
attention is directed to statements of the 
Veteran concerning his fall from a pole in 
service as well as private medical 
evidence of record revealing intercurrent 
injuries to the spine in approximately 
1977.  The examiner is requested to offer 
an opinion, if possible, as to whether it 
is it as least as likely as not (a 
probability of 50 percent or greater) that 
any current cervical and lumbar spine 
disorder is related to a fall during 
service.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
provide complete rationale for all 
conclusions reached.

7.  Following the above, readjudicate the 
Veteran's claims.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the Veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


